COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-08-098-CR


JOHN MANUEL CALDERON A/K/A                                            APPELLANT
JOHN M. CALDERON

                                        V.

THE STATE OF TEXAS                                                         STATE

                                    ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      In a single point, appellant John Manuel Calderon claims that the evidence

is legally and factually insufficient to support his conviction for retaliation. We

affirm.

      On March 15, 2007, around six o’clock in the morning, Arlington Police

Officer Anthony “Tony” Crowsey was patrolling eastbound on Park Row in


      1
          … See Tex. R. App. P. 47.4.
Arlington, Tarrant County, Texas, when he saw a tan Ford Explorer run the stop

sign at a southbound crossing street and fish-tail into the westbound lane.

Officer Crowsey swerved from the inside lane of the four-lane roadway to the

outside lane, as it appeared the Explorer would swing wide into the oncoming

lane of traffic. When the Explorer passed, the officer executed a u-turn to get

behind it, and the Explorer accelerated before turning at the first right. The

Explorer sped through a residential neighborhood, ran a second stop sign, and

made a right-hand turn and then immediately another right onto Randall Street,

where it entered a driveway and stopped.

      Officer Crowsey had already activated his patrol car’s emergency lights,

and he engaged the siren when he saw the Explorer run the second stop sign.

He drove into the driveway behind the Explorer and pulled the driver, appellant,

out and to the ground, handcuffed him, and identified him as appellant. Officer

Crowsey recognized appellant from other calls in the area, but had never had

any prior contact with him.

      Initially, appellant was cooperative as he tried to convince the officer to

let him go, but when Crowsey placed him in the patrol car for transport to jail,

appellant’s demeanor changed, and he became “very agitated” and “very

angry.” Appellant began screaming that as soon as he got out of jail, he was

going to come looking for the officer and kill him and his family. Appellant

                                       2
continued making threats, with increasing detail, during the entire five-to-six-

minute ride to jail. Once they arrived, appellant refused to exit the patrol car,

and the officer resorted to pepper spray to extract appellant from the car and

move him into the jail.

      At trial, a jury found appellant guilty of the offense of retaliation, and

after punishment evidence showed that appellant had previously served a six-

year prison term for attempted murder, the jury assessed his sentence at eight

years’ confinement. The trial court sentenced appellant accordingly.

      On appeal, appellant challenges the legal and factual sufficiency of the

evidence to support the verdict.

      In reviewing legal sufficiency, we consider all the evidence in the light

most favorable to the verdict and determine whether a rational juror, based on

the evidence and reasonable inferences supported by the evidence, could have

found the essential elements of the crime beyond a reasonable doubt.2

      When reviewing the factual sufficiency of the evidence to support a

conviction, we view all the evidence in a neutral light, favoring neither party.3



      2
      … Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789
(1979); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).
      3
      … Neal v. State, 256 S.W.3d 264, 275 (Tex. Crim. App. 2008) cert.
denied, 129 S. Ct. 1037 (2009); Watson v. State, 204 S.W.3d 404, 414 (Tex.
Crim. App. 2006).

                                       3
We then ask whether the evidence supporting the conviction, although legally

sufficient, is nevertheless so weak that the factfinder’s determination is clearly

wrong and manifestly unjust or whether conflicting evidence so greatly

outweighs the evidence supporting the conviction that the factfinder’s

determination is manifestly unjust. 4 To reverse under the second ground, we

must determine, with some objective basis in the record, that the great weight

and preponderance of all the evidence, though legally sufficient, contradicts the

verdict.5

      A person commits retaliation when he intentionally or knowingly threatens

to harm another by an unlawful act in retaliation for or on account of the

service or status of another as a public servant.6

      In the instant case, Officer Crowsey testified that appellant began making

threats when he was placed in the patrol car and was told that he was going

to go to jail. When viewed in the light most favorable to the verdict, we believe

that based on this testimony alone a rational juror could find beyond a

reasonable doubt that appellant threatened Officer Crowsey in retaliation for or



      4
     … Lancon v. State, 253 S.W.3d 699, 704 (Tex. Crim. App. 2008);
Watson, 204 S.W.3d at 414–15, 417.
      5
          … Watson, 204 S.W.3d at 417.
      6
          … Tex. Penal Code Ann. § 36.06(a)(1)(A) (Vernon Supp. 2008).

                                        4
on account of the officer’s service as a public servant in taking him to jail.7

Therefore, we hold that the evidence is legally sufficient.

      In challenging the factual sufficiency of the evidence, appellant asserts

(1) that the evidence shows that the officer and appellant had a “prior

relationship” because the officer’s report identified appellant as a “known

suspect,” and (2) that it is “just as likely” that appellant threatened the officer

because he was angry at having been “jerked out of his vehicle and thrown to

the ground” as it is that he made the threats on account of the officer’s service

or status as a public servant.

      Officer Crowsey testified that although he had recognized appellant from

other calls in the area, he had not had any previous contact with him, and that

at the time he wrote the report, appellant was only a “known” suspect because

he had been identified. Appellant contends that this testimony indicates that

the officer had known appellant from the past and that, contrary to the officer’s

denial that he had had previous contact with appellant, they did indeed have a

history of contact that would lead to appellant making threats against the

officer. We defer to the jury’s determination of the weight to be given allegedly




      7
     … See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Hooper, 214
S.W.3d at 13.

                                        5
contradictory testimonial evidence because the record does not clearly reveal

that a different result is appropriate.8

      As to appellant’s contention that it was “just as likely” that appellant

threatened the officer because he was angry at the way in which the officer

extracted him from his vehicle and forced him to the ground, Officer Crowsey

testified that appellant did not begin making threats until after he was arrested

and told he was going to jail. We find that this evidence was not so weak as

to render the verdict unfair or manifestly unjust, nor was the evidence that

appellant claims does not support the verdict so overwhelming as to render the

verdict unfair or manifestly unjust. 9

      Having found the evidence legally and factually sufficient, we overrule

appellant’s sole point and affirm the trial court’s judgment.




                                                 PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 5, 2009


      8
          … See Johnson v. State, 23 S.W.3d 1, 8 (Tex. Crim. App. 2000).
      9
          … See Watson, 204 S.W.3d at 414–15, 417; Johnson, 23 S.W.3d at
11.

                                           6